Order entered September 2, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00337-CR

                      MANUEL GONZALEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the County Criminal Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. M20-47031-B

                                     ORDER

      Before the Court is appellant’s August 31, 2020 second motion for extension

of time to file appellant’s brief. We GRANT appellant’s motion and ORDER

appellant’s brief filed by September 29, 2020.


                                             /s/   LANA MYERS
                                                   JUSTICE